Citation Nr: 1530924	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.

2.  Entitlement to a rating in excess of 10 percent for status post medial meniscectomy, right knee.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from Jun 1969 to June 1972 and from June 1974 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction subsequently transferred to the Manila RO. 

In July 2011, the RO awarded a separate 10 percent rating for right knee degenerative joint disease.  In December 2014, the RO awarded a separate 10 percent rating for right knee instability.  As these increases did not satisfy the appeal in full, the issue of entitlement to an increased rating for status post medial meniscectomy, right knee remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded the case for further development, namely a VA examination to determine the current severity of the Veteran's right knee and ankle disabilities.  The Veteran was afforded a VA examination in November 2014; however, the examination report does not describe the Veteran's disabilities in sufficient detail so as to allow the Board to render a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Veteran reports that he terminated the November 2014 VA examination after a confrontation with the examiner.  The examination report indeed reflects a notation in the initial medical history section that "VETERAN SUDDENLY BECAME UPSET AND LEFT THIS OFFICE, ENDING THIS EXAMINATION."  The Veteran further reports that the local patient advocate assured him that he would receive another examination with a different examiner.  To date, VA has not afforded the Veteran another examination; however, he asserts that he is eager to undergo another examination.

The Board finds that another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes an effort to provide an examination, it must provide an adequate one); see also Shoemaker v. Derwinski, 3 Vet. App. 248 (1992) (noting that an examination must be returned for further clarification when it lacks sufficient detail).

Upon remand obtain complete VA treatment records from September 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from September 2014.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by a medical professional who has not already examined him.

The examiner is to identify the current severity of the Veteran's right knee and ankle disabilities.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's knee and ankle disabilities impact his ability to work.

The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




